155 B.R. 952 (1988)
In re Roy Don STEPHENSON and Wife, Patsy Gaye Stephenson, Debtors.
UNITED STATES of America, Appellant,
v.
Roy Don STEPHENSON and Wife, Patsy Gaye Stephenson, Appellees.
No. 5:88-CV-111-C.
United States District Court, N.D. Texas, Lubbock Division.
July 27, 1988.
Nancy M. Koenig, Asst. U.S. Atty., Lubbock, TX, for appellant.
Max R. Tarbox, McWhorter, Cobb & Johnson, Lubbock, TX, for appellees.

ORDER
CUMMINGS, District Judge.
Upon consideration of the United States of America's Motion to Vacate Order and to Remand, the Court finds:
1. The United States of America filed a Notice of Appeal April 25, 1988, with the United States Bankruptcy Court indicating its intention to appeal the Bankruptcy Court's "Order Denying Motion for Relief from the Automatic Stay" which is dated March 21, 1988, 84 B.R. 74, and which was entered on March 21, 1988.
2. This appeal was docketed on June 17, 1988.
3. This appeal is now moot because of the settlement between the parties.
4. The United States of America's Motion is well-founded and should be granted. It is therefore
ORDERED that the Bankruptcy Court's Order Denying Motion or Relief from the Automatic Stay and its supporting Memorandum of Opinion on Setoff are hereby vacated; and it is further
ORDERED that this proceeding is remanded to the Bankruptcy Court with instructions to dismiss the United States of America's Motion to Modify Stay filed on September 25, 1987.